           Case 1:20-mc-00032-AWI-BAM Document 23 Filed 09/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No.: 1:20-MC-00032-AWI-BAM
12                Plaintiff,                            [PROPOSED] ORDER ADOPTING FINDINGS
                                                        AND RECOMMENDATIONS AND FINAL
13          v.                                          ORDER OF GARNISHMENT
14   VICTOR HUGO GONZALES,                              Criminal Case No.: 1:18-CR-00017-LJO-SKO
15                Defendant and Judgment Debtor.

16   WELLS FARGO BANK, N.A.,
     (and its Successors and Assignees)
17
                   Garnishee.
18

19          On May 21, 2020, the United States filed an Application for Writ of Continuing Garnishment
20 (bank, stock, and brokerage accounts) against property and account(s) in the possession, custody, or

21 control of Garnishee, Wells Fargo Bank, N.A. (“Garnishee”) in which Defendant and/or his spouse,

22 Elizabeth Rubio, have an interest. ECF 1.

23          The Clerk of Court issued the writ on May 27, 2020. ECF 3. The United States subsequently
24 served the Garnishee, Defendant, and Ms. Rubio, with copies of the writ and related documents. ECFs

25 4, 7, and 9. The documents advised Defendant and Ms. Rubio, among other things, of their rights to

26 claim exemptions to garnishment and request a hearing on their claims, request a hearing to quash the
27 writ, and/or object to the Garnishee’s answer of garnishee (the “Answer”) and request a hearing thereon.

28 ECF 7.



30 FINAL ORDER OF GARNISHMENT                       1
           Case 1:20-mc-00032-AWI-BAM Document 23 Filed 09/17/20 Page 2 of 3

 1          The Garnishee filed its acknowledgement of service and Answer on June 12, 2020, identifying

 2 two accounts for which Defendant and Ms. Rubio are joint owners: 1) Account No. XXXXXX0868 with

 3 an approximate value of $62,277.02; and 2) Account No. XXXXXX3364 with an approximate value of

 4 $38,736.95. ECF 10. The Garnishee served the Answer on Defendant and Ms. Rubio on June 4, 2020.

 5 Id. On June 12, 2020, Ms. Rubio filed her Claim of Exemption and Request for Hearing form. ECF 11.

 6 On August 21, 2020, the Court held a hearing on Ms. Rubio’s Claim for Exemptions and Request for

 7 Hearing. The Court denied Ms. Rubio’s objections and claims of exemption, with the exception of

 8 $3,900, which were deposits received pursuant to the CARES Act.

 9          Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302, on August 24, 2020, the Magistrate Judge

10 issued findings and recommendations that recommended that the United States’ request for final order

11 of garnishment be granted, with the exception of $3,900 in deposits received pursuant to the CARES

12 Act, and ordered that any objections were due within fourteen (14) days after service. See ECF 20. The

13 United States served the findings and recommendations on the Garnishee and the Judgment Debtor on

14 August 26, 2020. See ECF 21. The Clerk served the findings and recommendations on Ms. Rubio on

15 August 24, 2020. No party has objected, and the time to do so has passed.

16          On August 27, 2020, an order was entered in a separate garnishment action, Case No. 1:20-MC-

17 00033, approving the United States’ request for a litigation surcharge of $30,769.11, which remains

18 outstanding. Case No. 1:20-MC-00033-AWI-BAM, ECF 14.

19          In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review of the

20 case. Having carefully reviewed the entire file, the Court concludes that the Magistrate Judge’s findings

21 and recommendations are supported by the record and by proper analysis.

22          Accordingly:

23          1.      The United States’ Request for Findings and Recommendations for Final Order of

24 Garnishment is GRANTED;

25          2.      Garnishee, Wells Fargo Bank, N.A., is directed to pay the Clerk of the United States

26 District Court all funds presently in all accounts in which the Judgment Debtor or Ms. Rubio hold
27 property, with the exception of $3,900, within fifteen (15) days of the filing of the Final Order;

28 ///


      FINAL ORDER OF GARNISHMENT                         2
30
           Case 1:20-mc-00032-AWI-BAM Document 23 Filed 09/17/20 Page 3 of 3

 1          3.     Garnishee, Wells Fargo Bank, N.A., shall make payment in the form of a cashier’s check,

 2 money order or company draft, made payable to the Clerk of the Court and delivered to the United

 3 States District Court, Eastern District of California, 501 I Street, Room 4-200, Sacramento, California

 4 95814. The criminal docket number (1:18-CR-00017-LJO-SKO) shall be stated on the payment

 5 instrument;

 6          4.     Garnishee, Wells Fargo Bank, N.A., is directed to release $3,900 in funds to the

 7 Judgment Debtor and/or Ms. Rubio;

 8          5.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 9 case, if necessary; and

10          6.     This continuing garnishment shall be terminated when: (1) the United States seeks to

11 terminate the writ; or (2) when the judgment and previously approved litigation surcharge are fully

12 satisfied.

13
     IT IS SO ORDERED.
14

15 Dated: September 16, 2020
                                                SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


      FINAL ORDER OF GARNISHMENT                        3
30
